Citation Nr: 0501160	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits (except for under Chapter 17 of Title 38 of the 
United States Code).






ATTORNEY FOR THE BOARD

L. J. Vecchiollo






INTRODUCTION

The appellant had active service from September 1998 to 
January 2001.  His DD Form 214 shows the character of his 
service was "under other than honorable conditions."  He 
appealed to the Board of Veterans' Appeals (Board) from an 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which 
determined that the character of his discharge bars him from 
receiving VA benefits.

The Board remanded the case to the RO in April 2004 to afford 
the appellant a hearing before a Veterans Law Judge at that 
office.  The RO scheduled his travel Board hearing for 
October 2004, and notified him of this, but he failed to 
appear for his hearing.  He also failed to provide an 
explanation for his absence and has not requested to 
reschedule his hearing.  His hearing request, therefore, 
is deemed withdrawn.  38 C.F.R. § 20.704(d) (2003). 



FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
appellant under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The appellant entered active military service in 
September 1998 and received a discharge under other than 
honorable conditions in January 2001.

3.  During his period of active service, the appellant 
committed the following offenses:  absent without leave 
(AWOL), larceny, forgery, and general article.

4.  The appellant was not insane at the time of the 
commission of his offenses.




CONCLUSION OF LAW

The character of the appellant's discharge is a bar to 
receiving VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. § 3.12 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to appellant in January 2002, prior to the 
September 2002 administrative decision being appealed.

Regarding the VA's duty to assist the appellant with his 
claim, the Board concludes that the discussions in the 
administrative decision, statement of the case (SOC) - 
issued in April 2003, and several letters over the years - 
including the January 2002 and June 2004 RO letters, informed 
the appellant of the information and evidence needed to 
substantiate his claim, whose specific responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
what evidence had been received, and indicated he should 
submit all relevant evidence in his possession.  When 
considered collectively, the RO's decision, SOC, and various 
letters informed him of:  why the evidence on file was 
insufficient to support his position that his discharge was 
other than dishonorable in character; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate his 
claim.  The January 2002 and June 2004 VCAA letters, in 
particular, specifically informed him of what he should do in 
support of his claim, including perhaps having a hearing, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  So he was, in essence, informed to 
submit everything relevant he had regarding his claim.  

The RO obtained records from the Bureau of Naval Personnel 
pertaining to the appellant's offenses in service.  He also, 
as mentioned, was twice scheduled for hearings at the RO - 
initially before a decision review officer (DRO) and more 
recently before a Veterans Law Judge (VLJ) of the Board.  But 
on each occasion, he failed to report for these hearings, and 
he did not provide any explanation for his absence.  
Moreover, there is no suggestion or argument that he was 
prevented from submitting evidence or argument in support of 
his claim.  In other words, there is no evidence missing from 
the record that must be part of the record for him to prevail 
on the claim.  VAOPGCPREC 7-2004.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

Governing Laws, Regulations and Legal Analysis

Under governing law, a discharge or release is considered to 
have been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b).  Acceptance 
of an undesirable discharge to escape trial by general court-
martial is considered to be a discharge issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  A 
discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(d).  Such discharge is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  See 38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  A discharge because 
of a minor offense will not, however, be considered willful 
and persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

The appellant had active service from September 1998 to 
January 2001.  His DD Form 214 shows the character of his 
service was "under other than honorable conditions."  An 
administrative decision of the RO, at issue, determined that 
the character of his discharge bars him from receiving VA 
benefits.

In June 2001, the RO received records from the Bureau of 
Naval Personnel pertaining to the facts and circumstances 
surrounding the appellant's discharge.  It was confirmed that 
he was discharged under other than honorable conditions by 
reason of misconduct due to frequent involvement of a 
discreditable nature with civil and military authorities.  In 
December 2000, he underwent a Captain's Mast (non-judicial 
punishment) under Article 15 of the Uniform Code of Military 
Justice.  The commander determined the appellant committed 
the following offenses:  AWOL, larceny, forgery, and general 
article.  He was reduced in rank to Enlisted-2 (E-2), 
restricted to base for 60 days, and forfeited half of his pay 
for two months, with six months suspended.  

There is no evidence, nor does the appellant otherwise 
allege, that he was insane at the time of the commission of 
the offenses for which he was charged and convicted.  
Accordingly, the exception provided for the bar to benefits 
predicated on misconduct based upon a finding of insanity is 
not for application.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

In light of the appellant's non-judicial punishments for 
AWOL, larceny, forgery, and general article, the Board 
concludes that his offenses in service constituted willful 
and persistent misconduct, and that he was, in fact, 
discharged on this basis.  Moreover, the Board finds that his 
offenses cannot be considered minor in nature, since his 
offenses were clearly the type of misconduct that prevented 
the proper performance of his military duties.  See Stringham 
v. Brown, 8 Vet. App. 445 (1995); Cropper v. Brown, 6 Vet. 
App. 450 (1994).  

The appellant provided contentions to mitigate his offenses.  
He admits that he stole a fellow serviceman's credit card in 
service.  However, he maintains that he was owed money by 
that serviceman, and immediately paid back the money he 
stole.  He also notes that he had a serious back condition at 
discharge, and should not have been discharged with such a 
serious health condition.  These explanations, unfortunately, 
do not justify the commission of the serious offenses for 
which he was punished.  In addition, he has not provided any 
justification regarding the circumstances pertaining to his 
being AWOL.  The Board also notes that the nature of his 
offenses very likely affected the functioning of his unit.

The Board therefore concludes that the appellant's discharge 
from his September 1998 to January 2001 term of service was 
dishonorable in nature and, consequently, constitutes a bar 
to VA benefits as contemplated in § 3.12(a).

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal must be denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


